Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Ex parte Mary Elisabeth Tippens                        Appeal from the 220th District Court of
                                                        Bosque County, Texas (Tr. Ct. No.
 No. 06-17-00100-CV                                     CV17009).         Memorandum Opinion
                                                        delivered by Justice Burgess, Chief Justice
                                                        Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s order of expunction and remand the matter for
a new hearing.
       We further order that the appellee pay all costs of this appeal.


                                                       RENDERED MARCH 23, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk